UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Variable Investment Fund, Appreciation Portfolio ANNUAL REPORT December 31, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 24 Important Tax Information 25 Board Members Information 26 Officers of the Fund 28 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Variable Investment Fund, Appreciation Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund, Appreciation Portfolio, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Variable Investment Fund, Appreciation Portfolio’s Initial shares produced a total return of –2.47%, and its Service shares produced a total return of –2.72%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”), produced a total return of 1.39% for the same period. 2 Modestly positive stock market results for 2015 overall masked heightened volatility stemming from shifting global economic sentiment. The fund lagged its benchmark, mainly due to stock selection shortfalls in the information technology and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. To pursue these goals, the fund normally invests at least 80% of its assets in common stocks. The fund focuses on blue-chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence, and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries. The fund employs a “buy-and-hold” investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A low portfolio turnover rate helps reduce the fund’s trading costs and minimizes tax liability by limiting the distribution of capital gains. 3 Global Economic Concerns Sparked Market Turmoil U.S. equity returns stagnated in 2015 as oil prices fell sharply, the U.S. dollar strengthened, and the global growth outlook became more uncertain. After a recovering U.S. economy drove the S&P 500 Index to a new record high in June, market volatility spiked over the second half of the year as global macroeconomic concerns intensified. The S&P 500 Index fell especially sharply in late August after China unexpectedly devalued its currency, but the market recovered rapidly to end the year little changed. Market leadership was highly concentrated during the year, with the 10 largest stocks in the S&P 500 Index together registering a double-digit gain while the rest of the index’s constituents collectively declined. The consumer discretionary sector, buoyed by Internet retailing companies, was the best performing sector for the year, followed by the health care and consumer staples sectors. In contrast, the energy sector posted sharp losses. Stock Selections Dampened Relative Results Our stock selection strategy in the information technology and consumer discretionary sectors detracted from relative performance in 2015, as the fund did not hold a few stocks that produced especially robust gains. Relative results were also undermined by weakness among certain holdings in the industrials sector, which more than offset the benefits of underweighted exposure 3 DISCUSSION OF FUND PERFORMANCE (continued) to the lagging industry group. Although overweighted exposure to the energy sector pressured the fund’s performance, allocation-related weakness was tempered by our focus on major integrated oil companies, which generally fared better than their less diversified peers. On a more positive note, our emphasis on the consumer staples sector helped bolster relative results. A focus on tobacco stocks proved particularly advantageous, as was lack of exposure to the lagging utilities sector. An underweighted position in the financials sector helped mitigate stock selection shortfalls, resulting in the sector’s nearly neutral overall impact on relative results. The largest individual contributors to the fund’s return for 2015 were Novo Nordisk, Philip Morris International, Altria Group, McDonald’s, Facebook, and Estee Lauder. The greatest detractors were Canadian Pacific Railway, Twenty-First Century Fox, ConocoPhillips, Exxon Mobil, Union Pacific, and Chevron. Quality Companies with Solid Fundamentals We expect U.S. equity markets in 2016 to confront many of the same obstacles encountered in 2015. Now that the Federal Reserve Board has taken the first step to normalize short-term interest rates, debate is likely to focus on the pace and magnitude of subsequent increases. Concerns about global growth have persisted, and markets appear poised to remain volatile. Nonetheless, strengthening consumer spending, solid employment gains, and a more stimulative fiscal policy suggest that the U.S. economy can support moderately higher stock prices. We have maintained the fund’s focus on high-quality multinational companies. Their scale and competitive advantages enable these companies to protect their margins and absorb higher labor and borrowing costs in a slow-growth environment. Furthermore, solid balance sheets and strong recurring cash flows can help support growth initiatives, increase dividends, and maintain share repurchases as interest rates rise. When the U.S. dollar stabilizes, we believe investors are likely to assign greater value to the worldwide franchises and diversified revenue streams of multinational companies. January 15, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Stock Index Fund, Inc. made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends daily and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Achieving tax efficiency is not a part of the fund’s investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components) the fund can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Variable Investment Fund, Appreciation Portfolio Initial shares and Service shares and the Standard & Poor’s 500 Composite Stock Price Index Average Annual Total Returns as of 12/31/15 1 Year 5 Years 10 Years Initial shares -2.47% 8.98% 6.68% Service shares -2.72% 8.71% 6.42% Standard & Poor's 500 Composite Stock Price Index 1.39% 12.55% 7.30% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Variable Investment Fund, Appreciation Portfolio on 12/31/05 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date. The fund’s Initial shares are not subject to a Rule 12b-1 fee. The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares. The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Appreciation Portfolio from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 3.99 $ 5.23 Ending value (after expenses) $ 978.30 $ 977.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .80% for Initial shares and 1.05% for Service shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS December 31, 2015 Common Stocks - 99.5% Shares Value ($) Banks - 1.3% Wells Fargo & Co. 117,250 Capital Goods - 1.2% United Technologies 63,800 Consumer Durables & Apparel - 3.1% Christian Dior 52,600 8,935,123 Hermes International 3,177 1,071,169 NIKE, Cl. B 84,140 5,258,750 Consumer Services - 1.5% McDonald's 60,900 Diversified Financials - 9.8% American Express 101,600 7,066,280 BlackRock 29,900 10,181,548 Intercontinental Exchange 19,500 4,997,070 JPMorgan Chase & Co. 209,350 13,823,380 State Street 78,550 5,212,578 Visa, Cl. A 84,900 6,583,995 Energy - 10.4% Chevron 163,700 14,726,452 ConocoPhillips 153,550 a 7,169,249 Exxon Mobil 250,064 19,492,489 Occidental Petroleum 139,750 9,448,497 Food & Staples Retailing - 2.3% Walgreens Boots Alliance 97,100 8,268,551 Whole Foods Market 84,850 a 2,842,475 Food, Beverage & Tobacco - 20.9% Altria Group 271,850 15,824,388 Anheuser-Busch InBev, ADR 35,000 4,375,000 Coca-Cola 412,800 17,733,888 Diageo, ADR 21,900 2,388,633 Nestle, ADR 193,150 14,374,223 PepsiCo 104,600 10,451,632 Philip Morris International 351,800 30,926,738 7 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.5% (continued) Shares Value ($) Food, Beverage & Tobacco - 20.9% (continued) SABMiller 98,300 5,888,169 Health Care Equipment & Services - 1.7% Abbott Laboratories 186,100 Household & Personal Products - 3.9% Estee Lauder, Cl. A 123,200 10,848,992 Procter & Gamble 102,100 8,107,761 Insurance - 2.6% ACE 108,500 Materials - 1.9% Air Products & Chemicals 5,000 650,550 Praxair 83,700 8,570,880 Media - 5.0% McGraw-Hill Financial 53,050 5,229,669 Twenty-First Century Fox, Cl. A 266,386 7,235,044 Walt Disney 115,200 12,105,216 Pharmaceuticals, Biotechnology & Life Sciences - 11.2% AbbVie 185,100 10,965,324 Celgene 32,000 b 3,832,320 Gilead Sciences 56,000 5,666,640 Novartis, ADR 80,150 6,896,106 Novo Nordisk, ADR 262,550 15,248,904 Roche Holding, ADR 349,750 12,055,883 Retailing - .5% Target 34,200 Semiconductors & Semiconductor Equipment - 3.8% ASML Holding 55,050 a 4,886,789 Texas Instruments 212,000 11,619,720 Xilinx 42,750 2,007,968 Software & Services - 7.9% Alphabet, Cl. C 8,030 b 6,093,806 Automatic Data Processing 30,440 2,578,877 Facebook, Cl. A 103,600 b 10,842,776 International Business Machines 33,550 4,617,151 8 Common Stocks - 99.5% (continued) Shares Value ($) Software & Services - 7.9% (continued) Microsoft 106,610 5,914,722 Oracle 155,350 5,674,936 VeriSign 35,000 a,b 3,057,600 Technology Hardware & Equipment - 6.2% Apple 249,350 26,246,581 QUALCOMM 79,000 3,948,815 Telecommunication Services - 1.9% Comcast, Cl. A 164,400 Transportation - 2.4% Canadian Pacific Railway 47,150 a 6,016,340 Union Pacific 70,650 5,524,830 Total Common Stocks (cost $258,986,457) Other Investment - .5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,158,196) 2,158,196 c Investment of Cash Collateral for Securities Loaned - 2.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $12,078,979) 12,078,979 c Total Investments (cost $273,223,632) 102.5% Liabilities, Less Cash and Receivables (2.5%) Net Assets 100.0% ADR—American Depository Receipt a Security, or portion thereof, on loan. At December 31, 2015, the value of the fund’s securities on loan was $15,182,143 and the value of the collateral held by the fund was $15,642,236, consisting of cash collateral of $12,078,979 and U.S. Government & Agency securities valued at $3,563,257. b Non-income producing security. c Investment in affiliated money market mutual fund. 9 STATEMENT OF INVESTMENTS (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.9 Pharmaceuticals, Biotechnology & Life Sciences 11.2 Energy 10.4 Diversified Financials 9.8 Software & Services 7.9 Technology Hardware & Equipment 6.2 Media 5.0 Household & Personal Products 3.9 Semiconductors & Semiconductor Equipment 3.8 Consumer Durables & Apparel 3.1 Money Market Investments 3.0 Insurance 2.6 Transportation 2.4 Food & Staples Retailing 2.3 Materials 1.9 Telecommunication Services 1.9 Health Care Equipment & Services 1.7 Consumer Services 1.5 Banks 1.3 Capital Goods 1.2 Retailing .5 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES December 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $15,182,143)—Note 1(c): Unaffiliated issuers 258,986,457 485,978,509 Affiliated issuers 14,237,175 14,237,175 Cash 21,981 Dividends and securities lending income receivable 1,202,281 Receivable for investment securities sold 308,523 Prepaid expenses 9,994 501,758,463 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 306,903 Due to Fayez Sarofim & Co. 91,313 Liability for securities on loan—Note 1(c) 12,078,979 Payable for shares of Beneficial Interest redeemed 952,563 Interest payable—Note 2 1,887 Accrued expenses 77,725 13,509,370 Net Assets ($) 488,249,093 Composition of Net Assets ($): Paid-in capital 190,657,971 Accumulated undistributed investment income—net 183,582 Accumulated net realized gain (loss) on investments 70,415,765 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 226,991,775 Net Assets ($) 488,249,093 Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 256,828,175 231,420,918 Shares Outstanding 5,678,003 5,147,388 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Year Ended December 31, 2015 Investment Income ($): Income: Cash dividends (net of $301,524 foreign taxes withheld at source): Unaffiliated issuers 13,722,889 Affiliated issuers 2,029 Income from securities lending—Note 1(c) 15,055 Total Income 13,739,973 Expenses: Investment advisory fee—Note 3(a) 2,931,134 Sub-investment advisory fee—Note 3(a) 1,197,223 Distribution fees—Note 3(b) 628,468 Professional fees 91,761 Prospectus and shareholders’ reports 57,093 Custodian fees—Note 3(b) 45,973 Trustees’ fees and expenses—Note 3(c) 40,181 Loan commitment fees—Note 2 5,709 Interest expense—Note 2 2,564 Shareholder servicing costs—Note 3(b) 2,299 Miscellaneous 24,876 Total Expenses 5,027,281 Less—reduction in fees due to earnings credits—Note 3(b) (7) Net Expenses 5,027,274 Investment Income—Net 8,712,699 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 70,475,479 Net unrealized appreciation (depreciation) on investments and foreign currency transactions (92,595,893) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2015 2014 Operations ($): Investment income—net 8,712,699 10,358,834 Net realized gain (loss) on investments 70,475,479 27,347,692 Net unrealized appreciation (depreciation) on investments (92,595,893) 7,612,519 Net Increase (Decrease) in Net Assets Resulting from Operations 45,319,045 Dividends to Shareholders from ($): Investment income—net: Initial Shares (5,009,601) (6,210,078) Service Shares (3,652,322) (4,157,846) Net realized gain on investments: Initial Shares (14,565,874) (9,146,788) Service Shares (12,097,365) (6,764,797) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 9,530,088 16,457,471 Service Shares 22,363,920 35,946,895 Dividends reinvested: Initial Shares 19,575,475 15,356,866 Service Shares 15,749,687 10,922,643 Cost of shares redeemed: Initial Shares (75,721,615) (72,828,378) Service Shares (49,112,680) (45,422,441) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 594,597,095 615,124,503 End of Period 488,249,093 594,597,095 Undistributed investment income—net 183,582 132,806 Capital Share Transactions (Shares): Initial Shares Shares sold 200,086 342,337 Shares issued for dividends reinvested 420,632 325,702 Shares redeemed (1,603,573) (1,518,733) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 475,109 751,479 Shares issued for dividends reinvested 340,217 233,185 Shares redeemed (1,046,754) (951,348) Net Increase (Decrease) in Shares Outstanding 33,316 See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 49.51 47.95 40.47 37.99 35.44 Investment Operations: Investment income—net a .80 .89 .86 .82 .73 Net realized and unrealized gain (loss) on investments (1.97) 2.86 7.59 3.14 2.42 Total from Investment Operations (1.17) 3.75 8.45 3.96 3.15 Distributions: Dividends from investment income—net (.81) (.90) (.87) (1.48) (.60) Dividends from net realized gain on investments (2.30) (1.29) (.10) - - Total Distributions (3.11) (2.19) (.97) (1.48) (.60) Net asset value, end of period 45.23 49.51 47.95 40.47 37.99 Total Return (%) (2.47) 8.09 21.11 10.44 9.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 .80 .81 .81 .80 Ratio of net expenses to average net assets .80 .80 .81 .81 .80 Ratio of net investment income to average net assets 1.70 1.84 1.95 2.02 1.99 Portfolio Turnover Rate 11.97 3.65 7.71 3.05 4.24 Net Assets, end of period ($ x 1,000) 256,828 329,802 360,197 345,985 326,445 a Based on average shares outstanding. See notes to financial statements. 14 Year Ended December 31, Service Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 49.23 47.69 40.25 37.74 35.23 Investment Operations: Investment income—net a .68 .76 .75 .72 .63 Net realized and unrealized gain (loss) on investments (1.96) 2.85 7.55 3.10 2.42 Total from Investment Operations (1.28) 3.61 8.30 3.82 3.05 Distributions: Dividends from investment income—net (.69) (.78) (.76) (1.31) (.54) Dividends from net realized gain on investments (2.30) (1.29) (.10) - - Total Distributions (2.99) (2.07) (.86) (1.31) (.54) Net asset value, end of period 44.96 49.23 47.69 40.25 37.74 Total Return (%) (2.72) 7.83 20.83 10.14 8.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.05 1.06 1.06 1.05 Ratio of net expenses to average net assets 1.05 1.05 1.06 1.06 1.05 Ratio of net investment income to average net assets 1.45 1.59 1.70 1.79 1.75 Portfolio Turnover Rate 11.97 3.65 7.71 3.05 4.24 Net Assets, end of period ($ x 1,000) 231,421 264,795 254,928 220,568 174,160 a Based on average shares outstanding. See notes to financial statements. 15 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Appreciation Portfolio (the “fund”) is a separate diversified series of Dreyfus Variable Investment Fund (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund’s investment objective is to seek long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”) serves as the fund’s sub–investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these 16 arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of 17 NOTES TO FINANCIAL STATEMENTS (continued) the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund’s investments: 18 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 403,842,170 - - Equity Securities - Foreign Common Stocks † 66,241,878 15,894,461 †† - Mutual Funds 14,237,175 - - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. At December 31, 2014, $15,893,896 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures . (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 19 NOTES TO FINANCIAL STATEMENTS (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2015, The Bank of New York Mellon earned $3,381 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2015 were as follows: Affiliated Investment Company Value 12/31/2014 ($) Purchases ($) Sales ($) Value 12/31/2015 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,263,200 63,458,257 62,563,261 2,158,196 .5 Dreyfus Institutional Cash Advantage Fund 4,154,880 107,815,445 99,891,346 12,078,979 2.5 Total (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such 20 gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $343,484, undistributed capital gains $70,318,851 and unrealized appreciation $226,928,787. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2015 and December 31, 2014 were as follows: ordinary income $8,792,819 and $10,543,184, and long-term capital gains $26,532,343 and $15,736,325, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2015 was approximately $228,800 with a related weighted average annualized interest rate of 1.12%. 21 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .5325% of the value of the fund’s average daily net assets. Pursuant to a sub-investment advisory agreement with Sarofim & Co., the fund pays Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the fund’s average daily net assets. Both fees are payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2015 , Service shares were charged $628,468 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2015, the fund was charged $2,069 for transfer agency services and $139 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $7. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2015, the fund was charged $45,973 pursuant to the custody agreement. 22 During the period ended December 31, 2015, the fund was charged $10,946 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $223,558, Distribution Plan fees $49,830, custodian fees $30,671, Chief Compliance Officer fees $2,647 and transfer agency fees $197. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2015, amounted to $65,228,410 and $149,555,998, respectively. At December 31, 2015 , the cost of investments for federal income tax purposes was $273,286,620; accordingly, accumulated net unrealized appreciation on investments was $226,929,064, consisting of $232,950,728 gross unrealized appreciation and $6,021,664 gross unrealized depreciation. 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Variable Investment Fund, Appreciation Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Variable Investment Fund, Appreciation Portfolio (one of the series comprising Dreyfus Variable Investment Fund) as of December 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Variable Investment Fund, Appreciation Portfolio at December 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 11, 2016 24 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended December 31, 2015 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2016 of the percentage applicable to the preparation of their 2015 income tax returns. Also, the fund hereby reports $.0113 per share as a short-term capital gain distribution and $2.2905 per share as a long-term capital gain distribution paid on March 31, 2015. 25 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (72) Board Member (2006) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 50 ————— David P. Feldman (76) Board Member (1994) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 36 ————— Ehud Houminer (75) Board Member (2006) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 60 ————— 26 Lynn Martin (76) Board Member (2012) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 36 ————— Robin A. Melvin (52) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (76) Board Member (1990) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 36 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L. Toia, Emeritus Board Member 27 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 139 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015 Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management Division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. He is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. 28 GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 164 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARI M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 62 investment companies (comprised of 160 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Distributor since 1997. 29 For More Information Dreyfus Variable Investment Fund, Appreciation Portfolio 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Fayez Sarofim & Co. Two Houston Center Suite 2907 Houston, TX 77010 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Telephone 1-800-242-8671 or 1-800-346-3621 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Institutional Services Department E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0112AR1215 Dreyfus Variable Investment Fund, Growth and Income Portfolio ANNUAL REPORT December 31, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 19 Report of Independent Registered Public Accounting Firm 27 Important Tax Information 28 Board Members Information 29 Officers of the Fund 31 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Variable Investment Fund, Growth and Income Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund, Growth and Income Portfolio, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by John Bailer and Elizabeth Slover, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Variable Investment Fund, Growth and Income Portfolio’s Initial shares achieved a total return of 1.59%, and its Service shares achieved a total return of 1.32%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index (the “S&P 500 Index”), produced a total return of 1.39% for the same period. 2 U.S. equities generally achieved modest gains during 2015 amid choppy domestic growth and global economic concerns. The fund performed roughly in line with its benchmark, as good results in the energy, consumer staples, utilities, and materials sectors were balanced by disappointments in the financials, information technology and telecommunications services sectors. The Fund’s Investment Approach The fund seeks long-term capital growth, current income, and growth of income consistent with reasonable investment risk. To pursue these goals, the fund normally invests primarily in stocks of domestic and foreign issuers. We seek to create a portfolio that includes a blend of growth and dividend-paying stocks, as well as other investments that provide income. We choose stocks through a disciplined investment process that combines computer modeling techniques, “bottom-up” fundamental analysis, and risk management. The investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the S&P 500 Index. Economic Uncertainties Limited the Market’s Gains Markets proved volatile during 2015, rising and falling sharply amid shifting economic sentiment. The year started on a weak note, as U.S. economic growth stalled in the face of severe winter weather. Exporters were undermined by a strengthening U.S. dollar, and energy producers were challenged by declining oil prices. The economy got back on track in the spring, when labor markets resumed their vigorous gains, housing markets rebounded, oil prices began to recover, and currency exchange rates stabilized. Positive U.S. economic developments supported higher stock prices until mid-June, when contentious negotiations surrounding the Greek debt crisis injected new uncertainty into the market. After a series of rises and declines over the summer, stocks plunged in August when Chinese authorities devaluated the country’s currency, exacerbating fears about slowing China’s economic growth. An October bounce in equity prices put most major U.S. indices back in positive territory. Investors again grew concerned that global economic instability and falling energy prices might dampen economic conditions in the United States, and stock prices remained volatile over the final months of the year. Stock Selections Drove Fund Performance The fund’s relative performance in 2015 benefited from underweighted exposure to the weak utilities sector, as well as strong stock selections in the energy, consumer staples, and 3 DISCUSSION OF FUND PERFORMANCE (continued) materials sectors. In the energy sector, the fund held relatively little exposure to large integrated oil companies that were hurt by falling commodity prices, focusing instead on refiners such as Valero Energy and Phillips 66, which benefited from lower input costs and rising demand for gasoline. Among consumer staples stocks, food-and-beverage companies Molson Coors Brewing, Coca-Cola, and Mondelez International rose on the strength of improving profitability and favorable developments involving industry consolidation. In the materials sector, construction aggregate producers Martin Marietta Materials and Vulcan Materials gained ground due to positive domestic construction trends. The benefits of these positions were largely offset by disappointing returns from individual holdings in the financials and information technology sectors. Among financial stocks, the fund held little exposure to richly valued real estate investment trusts (REITs), a group that benefited from a low interest rate environment. In addition, insurer and retirement services provider Voya Financial, broker Morgan Stanley, and asset manager Ameriprise Financial were hurt by weak growth and concerns regarding reduced levels of capital markets activity. In the information technology sector, Alphabet (formerly Google) performed well, but the fund did not participate in gains from software giant Microsoft. Moreover, semiconductor equipment maker Applied Materials declined due to weakness in end markets and the failure of a merger that was blocked by regulators. Focused on Opportunities for Growth The Federal Reserve Board raised short-term interest rates in December for the first time in nearly 10 years. As the interest rate environment normalizes, we expect prospects for our active management strategy to improve. As of the reporting period’s end, we have found a relatively large number of opportunities in the consumer discretionary, information technology, materials, financials, and telecommunications services sectors. In contrast, we have allocated relatively few assets to the utilities, industrials, consumer staples, and health care sectors. January 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Variable Investment Fund, Growth and Income Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Variable Investment Fund, Growth and Income Portfolio Initial shares and Service shares and the Standard & Poor’s 500 Composite Stock Price Index Average Annual Total Returns as of 12/31/15 1 Year 5 Years 10 Years Initial shares 1.59% 11.91% 7.09% Service shares 1.32% 11.64% 6.84% Standard & Poor’s 500 Composite Stock Price Index 1.39% 12.55% 7.30% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Variable Investment Fund, Growth and Income Portfolio on 12/31/05 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date. 5 FUND PERFORMANCE (continued) The fund’s Initial shares are not subject to a Rule 12b-1 fee. The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares (after any expense reimbursements). The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Growth and Income Portfolio from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2015 Initial Shares Service Shares Expenses paid per $1,000† $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .89% for Initial shares and 1.14% for Service shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS December 31, 2015 Common Stocks - 99.3% Shares Value ($) Automobiles & Components - .9% Delphi Automotive 4,981 427,021 Tesla Motors 1,303 a,b 312,733 Banks - 5.4% Citigroup 26,606 1,376,861 JPMorgan Chase & Co. 31,411 2,074,068 PNC Financial Services Group 6,843 652,206 U.S. Bancorp 9,612 410,144 Capital Goods - 6.8% Danaher 7,844 728,551 Honeywell International 13,185 1,365,570 Northrop Grumman 1,384 261,313 Owens Corning 5,837 274,514 Raytheon 13,021 1,621,505 United Technologies 15,497 1,488,797 Consumer Durables & Apparel - 1.5% Hanesbrands 18,706 a 550,518 NIKE, Cl. B 10,914 682,125 Consumer Services - 1.7% Carnival 7,822 426,143 McDonald's 8,516 1,006,080 Diversified Financials - 7.1% Ameriprise Financial 3,139 334,052 BlackRock 1,583 539,043 Capital One Financial 10,454 754,570 Charles Schwab 17,568 578,514 Federated Investors, Cl. B 14,243 408,062 Intercontinental Exchange 2,422 620,662 Invesco 9,276 310,561 Morgan Stanley 28,301 900,255 Synchrony Financial 17,062 b 518,855 TD Ameritrade Holding 7,471 259,318 8 Common Stocks - 99.3% (continued) Shares Value ($) Diversified Financials - 7.1% (continued) Voya Financial 20,312 749,716 Energy - 6.4% Anadarko Petroleum 2,804 136,218 EOG Resources 16,889 1,195,572 Occidental Petroleum 30,102 2,035,196 Phillips 66 10,084 824,871 Schlumberger 17,398 1,213,511 Food & Staples Retailing - .5% CVS Health 4,277 Food, Beverage & Tobacco - 8.1% Archer-Daniels-Midland 9,808 359,757 Coca-Cola 11,861 509,549 ConAgra Foods 23,563 993,416 Kellogg 7,061 510,298 Molson Coors Brewing, Cl. B 13,231 1,242,656 Mondelez International, Cl. A 22,147 993,072 PepsiCo 19,163 1,914,767 Philip Morris International 3,427 301,268 Health Care Equipment & Services - 5.5% Boston Scientific 24,454 b 450,932 Cardinal Health 9,772 872,347 Centene 5,064 b 333,262 Cerner 5,597 b 336,772 Express Scripts Holding 7,400 b 646,834 Medtronic 5,306 408,138 UnitedHealth Group 12,934 1,521,556 Household & Personal Products - .8% Estee Lauder, Cl. A 7,534 Insurance - 4.0% ACE 6,203 724,821 American International Group 15,175 940,395 FNF Group 5,997 207,916 Hartford Financial Services Group 7,991 347,289 Prudential Financial 14,187 1,154,964 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.3% (continued) Shares Value ($) Materials - 3.6% CF Industries Holdings 17,891 730,132 Dow Chemical 21,516 1,107,644 Mosaic 7,291 201,159 Packaging Corporation of America 4,967 313,169 Vulcan Materials 7,318 694,990 Media - 5.1% AMC Networks, Cl. A 5,216 a,b 389,531 CBS, Cl. B 8,904 419,646 Cinemark Holdings 11,012 368,131 Comcast, Cl. A 13,940 786,634 Interpublic Group of Companies 44,917 1,045,668 Omnicom Group 8,484 a 641,899 Time Warner 4,395 284,225 Viacom, Cl. B 9,117 375,256 Pharmaceuticals, Biotechnology & Life Sciences - 9.5% AbbVie 15,092 894,050 Alexion Pharmaceuticals 3,059 b 583,504 Allergan 1,638 b 511,875 Biogen 2,272 b 696,027 Bristol-Myers Squibb 19,417 1,335,695 Eli Lilly & Co. 4,936 415,907 Illumina 2,288 a,b 439,170 Merck & Co. 13,586 717,613 Pfizer 41,844 1,350,724 Regeneron Pharmaceuticals 811 b 440,268 Vertex Pharmaceuticals 4,357 b 548,241 Real Estate - .6% Communications Sales & Leasing 27,163 c Retailing - 5.5% Amazon.com 2,281 b 1,541,705 Home Depot 8,641 1,142,772 Priceline Group 464 b 591,577 Staples 21,627 204,808 The TJX Companies 8,516 603,870 Ulta Salon Cosmetics & Fragrance 2,983 b 551,855 10 Common Stocks - 99.3% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 2.8% Applied Materials 33,815 631,326 Avago Technologies 4,056 a 588,728 Microchip Technology 11,365 a 528,927 Texas Instruments 10,940 599,621 Software & Services - 12.4% Adobe Systems 5,848 b 549,361 Alphabet, Cl. A 1,408 b 1,095,438 Alphabet, Cl. C 1,723 b 1,307,550 Citrix Systems 7,233 b 547,176 Cognizant Technology Solutions, Cl. A 7,889 b 473,498 Facebook, Cl. A 14,509 b 1,518,512 Fortinet 4,690 b 146,187 Intuit 4,988 481,342 Oracle 43,061 1,573,018 salesforce.com 9,597 b 752,405 Splunk 5,730 b 336,981 Visa, Cl. A 16,868 1,308,113 Workday, Cl. A 4,511 b 359,437 Technology Hardware & Equipment - 6.6% Apple 30,436 3,203,693 Cisco Systems 73,637 1,999,613 Hewlett Packard Enterprise 9,232 140,326 HP 15,245 180,501 Telecommunication Services - 2.7% AT&T 51,511 1,772,494 Vodafone Group, ADR 16,092 519,128 Transportation - 1.3% Delta Air Lines 8,340 422,755 FedEx 4,318 643,339 Utilities - .5% NRG Yield, Cl. C 28,596 a Total Common Stocks (cost $70,076,131) 11 STATEMENT OF INVESTMENTS (continued) Other Investment - 1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $809,348) 809,348 d Investment of Cash Collateral for Securities Loaned - 1.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,455,447) 1,455,447 d Total Investments (cost $72,340,926) 102.0% Liabilities, Less Cash and Receivables (2.0%) Net Assets 100.0% ADR—American Depository Receipt a Security, or portion thereof, on loan. At December 31, 2015, the value of the fund’s securities on loan was $2,858,542 and the value of the collateral held by the fund was $2,947,859, consisting of cash collateral of $1,455,447 and U.S. Government & Agency securities valued at $1,492,412. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. 12 Portfolio Summary (Unaudited) † Value (%) Software & Services 12.4 Pharmaceuticals, Biotechnology & Life Sciences 9.5 Food, Beverage & Tobacco 8.1 Diversified Financials 7.1 Capital Goods 6.8 Technology Hardware & Equipment 6.6 Energy 6.4 Health Care Equipment & Services 5.5 Retailing 5.5 Banks 5.4 Media 5.1 Insurance 4.0 Materials 3.6 Semiconductors & Semiconductor Equipment 2.8 Money Market Investments 2.7 Telecommunication Services 2.7 Consumer Services 1.7 Consumer Durables & Apparel 1.5 Transportation 1.3 Automobiles & Components .9 Household & Personal Products .8 Real Estate .6 Food & Staples Retailing .5 Utilities .5 † Based on net assets. See notes to financial statements. 13 STATEMENT OF ASSETS AND LIABILITIES December 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $2,858,542)—Note 1(b): Unaffiliated issuers 70,076,131 83,425,707 Affiliated issuers 2,264,795 2,264,795 Cash 456 Receivable for investment securities sold 1,232,186 Dividends and securities lending income receivable 132,862 Prepaid expenses 2,021 87,058,027 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 69,361 Liability for securities on loan—Note 1(b) 1,455,447 Payable for investment securities purchased 1,300,567 Payable for shares of Beneficial Interest redeemed 147,541 Accrued expenses 50,277 3,023,193 Net Assets ($) 84,034,834 Composition of Net Assets ($): Paid-in capital 61,752,441 Accumulated undistributed investment income—net 37,104 Accumulated net realized gain (loss) on investments 8,895,713 Accumulated net unrealized appreciation (depreciation) on investments 13,349,576 Net Assets ($) 84,034,834 Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 78,295,778 5,739,056 Shares Outstanding 2,611,718 191,233 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended December 31, 2015 Investment Income ($): Income: Cash dividends (net of $794 foreign taxes withheld at source): Unaffiliated issuers 1,534,653 Affiliated issuers 563 Income from securities lending—Note 1(b) 10,177 Total Income 1,545,393 Expenses: Investment advisory fee—Note 3(a) 671,432 Professional fees 54,716 Custodian fees—Note 3(b) 17,904 Prospectus and shareholders’ reports 17,442 Distribution fees—Note 3(b) 16,439 Trustees’ fees and expenses—Note 3(c) 6,362 Loan commitment fees—Note 2 1,049 Shareholder servicing costs—Note 3(b) 884 Miscellaneous 20,365 Total Expenses 806,593 Less—reduction in fees due to earnings credits—Note 3(b) (2) Net Expenses 806,591 Investment Income—Net 738,802 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 9,061,891 Net unrealized appreciation (depreciation) on investments (8,285,651) Net Realized and Unrealized Gain (Loss) on Investments 776,240 Net Increase in Net Assets Resulting from Operations 1,515,042 See notes to financial statements. 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2015 2014 Operations ($): Investment income—net 738,802 696,079 Net realized gain (loss) on investments 9,061,891 9,409,709 Net unrealized appreciation (depreciation) on investments (8,285,651) (1,303,965) Net Increase (Decrease) in Net Assets Resulting from Operations 1,515,042 8,801,823 Dividends to Shareholders from ($): Investment income—net: Initial Shares (702,088) (658,649) Service Shares (37,501) (38,245) Net realized gain on investments: Initial Shares (7,596,149) - Service Shares (629,912) - Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 3,873,886 5,712,344 Service Shares 140,487 507,846 Dividends reinvested: Initial Shares 8,298,237 658,649 Service Shares 667,413 38,245 Cost of shares redeemed: Initial Shares (12,516,472) (12,784,397) Service Shares (1,674,266) (2,071,360) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets 166,256 Net Assets ($): Beginning of Period 92,696,157 92,529,901 End of Period 84,034,834 92,696,157 Undistributed investment income—net 37,104 38,670 Capital Share Transactions (Shares): Initial Shares Shares sold 125,463 188,310 Shares issued for dividends reinvested 273,683 20,879 Shares redeemed (404,762) (415,673) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 4,531 16,350 Shares issued for dividends reinvested 21,982 1,211 Shares redeemed (54,265) (67,438) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 32.68 29.92 22.07 18.96 19.76 Investment Operations: Investment income—net a .26 .24 .23 .30 .25 Net realized and unrealized gain (loss) on investments .28 2.77 7.86 3.12 (.80) Total from Investment Operations .54 3.01 8.09 3.42 (.55) Distributions: Dividends from investment income—net (.27) (.25) (.24) (.31) (.25) Dividends net realized gain on investments (2.97) – Total Distributions (3.24) (.25) (.24) (.31) (.25) Net asset value, end of period 29.98 32.68 29.92 22.07 18.96 Total Return (%) 1.59 10.07 36.78 18.08 (2.79) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 .87 .89 .91 .89 Ratio of net expenses to average net assets .88 .87 .89 .91 .89 Ratio of net investment income to average net assets .84 .78 .91 1.42 1.24 Portfolio Turnover Rate 62.03 51.99 50.46 48.39 83.28 Net Assets, end of period ($ x 1,000) 78,296 85,534 84,479 67,525 65,629 a Based on average shares outstanding. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 32.71 29.94 22.09 18.98 19.77 Investment Operations: Investment income—net a .18 .16 .17 .25 .20 Net realized and unrealized gain (loss) on investments .27 2.78 7.85 3.12 (.79) Total from Investment Operations .45 2.94 8.02 3.37 (.59) Distributions: Dividends from investment income—net (.18) (.17) (.17) (.26) (.20) Dividends net realized gain on investments (2.97) – Total Distributions (3.15) (.17) (.17) (.26) (.20) Net asset value, end of period 30.01 32.71 29.94 22.09 18.98 Total Return (%) 1.32 9.83 36.43 17.77 (2.99) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 1.12 1.14 1.16 1.14 Ratio of net expenses to average net assets 1.13 1.12 1.14 1.16 1.14 Ratio of net investment income to average net assets .59 .52 .65 1.17 .99 Portfolio Turnover Rate 62.03 51.99 50.46 48.39 83.28 Net Assets, end of period ($ x 1,000) 5,739 7,162 8,051 7,358 7,222 a Based on average shares outstanding. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Growth and Income Portfolio (the “fund”) is a separate non-diversified series of Dreyfus Variable Investment Fund (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund’s investment objective is to seek long-term capital growth, current income and growth of income consistent with reasonable investment risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these 19 NOTES TO FINANCIAL STATEMENTS (continued) arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of 20 the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund’s investments: 21 NOTES TO FINANCIAL STATEMENTS (continued) Level 1-Unadjusted Quoted Prices Level 2-Other Significant Observable Inputs Level 3-Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 82,317,851 – – Equity Securities—Foreign Common Stocks † 1,107,856 – – Mutual Funds 2,264,795 – – † See Statement of Investments for additional detailed categorizations. At December 31, 2015, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2015, The Bank of New York Mellon earned $2,308 from lending portfolio securities, pursuant to the securities lending agreement. 22 (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2015 were as follows: Affiliated Investment Company Value 12/31/2014 ($) Purchases ($) Sales ($) Value 12/31/2015 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,189,496 17,561,201 17,941,349 809,348 1.0 Dreyfus Institutional Cash Advantage Fund 871,655 12,338,812 11,755,020 1,455,447 1.7 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. 23 NOTES TO FINANCIAL STATEMENTS (continued) At December 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $79,130, undistributed capital gains $9,332,505 and unrealized appreciation $12,870,758. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2015 and December 31, 2014 were as follows: ordinary income $826,652 and $696,894, and long-term capital gains $8,138,998 and $0, respectively. During the period ended December 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, the fund decreased accumulated undistributed investment income-net by $779 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The 24 fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2015 , Service shares were charged $16,439 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2015, the fund was charged $715 for transfer agency services and $50 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2015, the fund was charged $17,904 pursuant to the custody agreement. During the period ended December 31, 2015, the fund was charged $10,946 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $54,343, Distribution Plan fees $1,249, custodian fees $10,996, Chief Compliance Officer fees $2,647 and transfer agency fees $126. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities during the period ended December 31, 2015, amounted to $54,899,588 and $63,638,404, respectively. 25 NOTES TO FINANCIAL STATEMENTS (continued) At December 31, 2015 , the cost of investments for federal income tax purposes was $72,819,744; accordingly, accumulated net unrealized appreciation on investments was $12,870,758, consisting of $16,707,749 gross unrealized appreciation and $3,836,991 gross unrealized depreciation. 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Variable Investment Fund, Growth and Income Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Variable Investment Fund, Growth and Income Portfolio (one of the series comprising Dreyfus Variable Investment Fund) as of December 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Variable Investment Fund, Growth and Income Portfolio at December 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 11, 2016 27 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the portfolio hereby reports 100% of the ordinary dividends paid during the fiscal year ended December 31, 2015 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2016 of the percentage applicable to the preparation of their 2015 income tax returns. Also, the fund hereby reports $.0314 per share as a short-term capital gain distribution and $2.9354 per share as a long-term capital gain distribution paid on March 31, 2015. 28 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (72) Board Member (2006) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 50 ————— David P. Feldman (76) Board Member (1994) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 36 ————— Ehud Houminer (75) Board Member (2006) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 60 ————— 29 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Lynn Martin (76) Board Member (2012) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 36 ————— Robin A. Melvin (52) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (76) Board Member (1990) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 36 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Member is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L. Toia, Emeritus Board Member 30 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 139 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015 Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management Division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. He is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. 31 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 164 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARI M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 62 investment companies (comprised of 160 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Distributor since 1997. 32 NOTES 33 For More Information Dreyfus Variable Investment Fund, Growth and Income Portfolio 200 Park Avenue New York, NY 10166 Investment Adviser The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Telephone 1-800-242-8671 or 1-800-346-3621 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Institutional Services Department E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0108AR1215 Dreyfus Variable Investment Fund, International Equity Portfolio ANNUAL REPORT December 31, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 6 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 19 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Board Members Information 31 Officers of the Fund 33 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Variable Investment Fund, International Equity Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund, International Equity Portfolio, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Paul Markham and Jeff Munroe, Primary Portfolio Managers, Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Variable Investment Fund, International Equity Portfolio’s Initial shares produced a total return of 1.38%, and its Service shares produced a total return of 1.17%. 1 This compares with a –0.81% return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE ® Index”), for the same period. 2 International equities proved volatile during 2015 amid global economic worries. Strong security selections in the consumer discretionary and materials sectors helped the fund outperform its benchmark. The Fund’s Investment Approach The fund seeks to achieve long-term capital growth by investing primarily in stocks of foreign companies. The process of seeking investment ideas takes place within the framework of Newton’s global investment themes. These themes are based on observable economic, industrial, or social trends that we believe will affect markets, industries, or companies globally, and so help to identify areas of investment opportunity and risk. Such themes currently include debt burden, which asserts that certain economies and institutions need to reduce their budget deficits and debt obligations, which jeopardizes their economic prospects (and provides the rationale for the portfolio’s underweighted exposure to the financial sector). Elsewhere, our net effects theme identifies the investment opportunities and challenges inherent in an interconnected world. When choosing stocks, we consider trends in economic variables, such as gross domestic product, inflation, and interest rates; investment themes; the relative values of equities, bonds, and cash; company fundamentals; and long-term trends in currency movements. Within markets and sectors determined to be relatively attractive, we seek what we believe are attractively priced companies that possess a sustainable competitive advantage in their market or sector. Securities are generally sold when themes or strategies change, when we determine that the company’s prospects have changed, or when a stock reaches what we determine to be a full valuation. Flat Market Returns Masked Heightened Volatility Despite falling commodity prices and disappointing economic data, global equities were buoyed over the opening months of 2015 by a fresh wave of monetary easing in Europe and China. However, investor sentiment deteriorated later in the spring, when rebounding energy prices and stronger-than-expected U.S. economic growth sent bond yields higher and stock prices lower. Global equity markets came under particular pressure in June during contentious negotiations surrounding the Greek debt crisis. Market turbulence continued during the third quarter, with riskier assets declining sharply after China devalued its currency in August. Uncertainty regarding U.S. monetary policy also 3 DISCUSSION OF FUND PERFORMANCE (continued) undermined investor sentiment. Despite a mild recovery in October, international stocks remained volatile through year-end when the Chinese economy continued to disappoint. Investors’ reactions in mid-December to a U.S. rate hike, the first in nearly a decade, proved muted, and the MSCI EAFE Index ended 2015 roughly unchanged. Security Selections Enhanced Fund Returns Our stock selection strategy during 2015 proved especially effective in the consumer discretionary sector, where Chinese furniture manufacturer Man Wah Holdings maintained steady sales growth, and Italian tire manufacturer Pirelli received a takeover offer. U.K. online takeaway restaurant aggregator JUST EAT also fared well. Underweighted exposure to the materials sector further bolstered relative results, as did a position in U.K.-based building materials company CRH and lack of exposure to BHP Billiton and Glencore Xstrata. Japan Tobacco and pharmacy operator Sugi Holdings produced above-average results in the consumer staples sector. Underweighted exposure to struggling energy companies also benefited fund results. Among individual stocks, German semiconductor manufacturer Infineon ranked as the fund’s top performer for 2015 on the strength of a rising dividend and better-than-expected earnings and margins. Regionally, the fund benefited from successful stock selections in the Eurozone and from underweighted exposure to the Asia Pacific ex-Japan area. In contrast, holdings in the telecommunications services, financials, health care, and utilities sectors dampened relative performance, as did shortfalls in Japan, Hong Kong, and Switzerland. Individual laggards for 2015 included electronics manufacturer Tokyo Electron , U.K. energy supplier Centrica, Japanese mobile communications provider SoftBank, and German bank Commerzbank. At times, we employed forward contracts to hedge the fund’s currency exposures. Finding Opportunities despite Headwinds In light of the risks inherent in the accommodative policies of the world’s central banks, we expect market volatility to persist and careful selectivity to be a critical determinant of future investment success. Therefore, we have continued to focus on our rigorous stock selection process, seeking attractively valued companies with solid fundamentals and the backing of our global investment themes. We have identified a number of such companies in the consumer discretionary, materials, and consumer staples sectors, but relatively few in the telecommunications services, financials, and utilities sectors. We also have identified opportunities among businesses that either provide or benefit from technology products and services, as well as certain media businesses using a subscription-based business model. January 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging market countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance 4 company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Variable Investment Fund, International Equity Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in any index. 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Variable Investment Fund, International Equity Portfolio Initial shares and Service shares and the Morgan Stanley Capital International Europe, Australasia, Far East Index Average Annual Total Returns as of 12/31/15 1 Year 5 Years 10 Years Initial shares 1.38% 4.07% 3.45% Service shares 1.17% 3.81% 3.20% Morgan Stanley Capital International Europe, Australasia, Far East Index -0.81% 3.60% 3.03% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Variable Investment Fund, International Equity Portfolio on 12/31/05 to a $10,000 investment made in the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “Index”) on that date. 6 The fund’s Initial shares are not subject to a Rule 12b-1 fee. The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares. The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Equity Portfolio from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 5.61 $ 6.84 Ending value (after expenses) $ 951.90 $ 951.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 5.80 $ 7.07 Ending value (after expenses) $ 1,019.46 $ 1,018.20 † Expenses are equal to the fund’s annualized expense ratio of 1.14% for Initial shares and 1.39% for Service shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2015 Common Stocks - 99.2% Shares Value ($) Australia - .8% Dexus Property Group 55,435 Belgium - 2.2% Anheuser-Busch InBev 6,673 Brazil - .1% International Meal Company Alimentacao, Cl. A 21,111 a China - 2.4% Baidu, ADR 1,872 a 353,883 China Biologic Products 3,762 a 535,935 France - 4.0% Air Liquide 3,890 436,903 Sanofi 6,683 570,235 Vivendi 24,179 520,657 Georgia - .5% TBC Bank, GDR 20,655 Germany - 12.6% Bayer 4,813 603,848 Brenntag 11,771 614,359 Commerzbank 34,122 a 353,284 Hella KGaA Hueck & Co 9,063 375,623 Infineon Technologies 54,031 790,684 LEG Immobilien 13,083 a 1,073,815 SAP 5,843 465,405 Telefonica Deutschland Holding 92,763 495,235 Hong Kong - 3.4% AIA Group 118,800 707,758 Man Wah Holdings 500,800 586,294 India - 1.1% HDFC Bank, ADR 6,941 Ireland - 1.9% CRH 25,080 Italy - 1.6% Atlantia 22,491 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.2% (continued) Shares Value ($) Japan - 28.0% Don Quijote Holdings 25,900 909,938 FANUC 2,700 465,456 Japan Airlines 18,936 678,126 Japan Tobacco 25,800 947,302 LIXIL Group 12,300 272,985 M3 14,600 302,593 NGK Spark Plug 18,000 474,168 Nomura Holdings 107,100 595,229 Recruit Holdings 15,735 462,677 Sawai Pharmaceutical 5,000 342,324 Skylark 47,600 614,510 SoftBank Group 13,900 700,481 Stanley Electric 15,900 350,222 Sugi Holdings 14,900 824,132 Suntory Beverage & Food 14,900 653,290 TechnoPro Holdings 14,700 427,588 TOPCON 28,600 483,981 Toyota Motor 17,000 1,043,461 Mexico - .9% Grupo Financiero Santander Mexico, Cl. B, ADR 37,328 Netherlands - 5.4% Intertrust 16,478 b 360,971 RELX 37,753 634,854 Wolters Kluwer 31,188 1,044,982 Norway - .8% DNB 24,605 Philippines - .3% Energy Development 870,500 Portugal - .9% Galp Energia 28,108 Switzerland - 10.2% Actelion 2,695 a 370,828 Credit Suisse Group 38,693 a 836,285 Nestle 12,561 931,067 Novartis 10,530 900,069 Roche Holding 2,963 816,568 10 Common Stocks - 99.2% (continued) Shares Value ($) United Kingdom - 22.1% Associated British Foods 13,529 665,944 Barclays 261,214 845,471 British American Tobacco 10,697 594,105 Centrica 172,309 553,463 Diageo 18,447 503,062 Dixons Carphone 59,309 435,883 GlaxoSmithKline 18,609 375,867 JUST EAT 82,000 a 596,419 Merlin Entertainments 58,302 b 390,709 Next 4,126 442,306 Prudential 35,352 791,462 Royal Dutch Shell, Cl. B 27,583 629,842 Vodafone Group 288,362 932,719 Wolseley 10,431 567,021 Total Common Stocks (cost $34,758,096) Other Investment - 1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $360,220) 360,220 c Total Investments (cost $35,118,316) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% ADR—American Depository Receipt GDR—Global Depository Receipt a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2015, these securities were valued at $751,680 or 2.0% of net assets. c Investment in affiliated money market mutual fund. 11 STATEMENT OF INVESTMENTS (continued) Portfolio Summary (Unaudited) † Value (%) Consumer Goods 20.1 Consumer Services 19.7 Financial 18.9 Health Care 11.6 Industrial 9.2 Telecommunication 5.6 Technology 5.4 Basic Materials 4.4 Oil & Gas 2.5 Utilities 1.8 Money Market Investment 1.0 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES December 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 34,758,096 37,425,124 Affiliated issuers 360,220 360,220 Cash 509 Cash denominated in foreign currency 1,595 1,443 Dividends receivable 136,218 Prepaid expenses 5,447 37,928,961 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 58,133 Payable for shares of Beneficial Interest redeemed 53,615 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 29,830 Accrued expenses 68,725 210,303 Net Assets ($) 37,718,658 Composition of Net Assets ($): Paid-in capital 44,261,592 Accumulated undistributed investment income—net 325,455 Accumulated net realized gain (loss) on investments (9,498,085) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,629,696 Net Assets ($) 37,718,658 Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 28,329,844 9,388,814 Shares Outstanding 1,573,454 522,427 Net Asset Value Per Share ($) See notes to financial statements. 13 STATEMENT OF OPERATIONS Year Ended December 31, 2015 Investment Income ($): Income: Cash dividends (net of $82,165 foreign taxes withheld at source): Unaffiliated issuers 914,060 Affiliated issuers 473 Total Income 914,533 Expenses: Investment advisory fee—Note 3(a) 301,101 Professional fees 66,089 Custodian fees—Note 3(b) 43,087 Distribution fees—Note 3(b) 25,696 Prospectus and shareholders’ reports 21,487 Trustees’ fees and expenses—Note 3(c) 3,243 Loan commitment fees—Note 2 450 Shareholder servicing costs—Note 3(b) 327 Miscellaneous 23,347 Total Expenses 484,827 Less—reduction in fees due to earnings credits—Note 3(b) (1) Net Expenses 484,826 Investment Income—Net 429,707 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 319,686 Net realized gain (loss) on forward foreign currency exchange contracts 213,389 Net Realized Gain (Loss) 533,075 Net unrealized appreciation (depreciation) on investments and foreign currency transactions (24,144) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (307,735) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments 201,196 Net Increase in Net Assets Resulting from Operations 630,903 See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2015 2014 Operations ($): Investment income—net 429,707 1,007,018 Net realized gain (loss) on investments 533,075 2,957,460 Net unrealized appreciation (depreciation) on investments (331,879) (5,070,557) Net Increase (Decrease) in Net Assets Resulting from Operations 630,903 Dividends to Shareholders from ($): Investment income—net: Initial Shares (998,035) (706,951) Service Shares (321,999) (224,609) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 2,833,109 2,642,372 Service Shares 1,187,906 871,107 Dividends reinvested: Initial Shares 998,035 706,951 Service Shares 321,999 224,609 Cost of shares redeemed: Initial Shares (4,723,623) (4,294,625) Service Shares (1,962,420) (2,130,320) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 39,752,783 43,770,328 End of Period 37,718,658 39,752,783 Undistributed investment income—net 325,455 1,039,388 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2015 2014 Capital Share Transactions (Shares): Initial Shares Shares sold 152,902 139,933 Shares issued for dividends reinvested 53,171 37,704 Shares redeemed (252,931) (227,128) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 63,104 46,350 Shares issued for dividends reinvested 17,155 11,979 Shares redeemed (105,063) (112,745) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Year Ended December 31, Initial Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 18.35 19.28 16.86 13.75 16.44 Investment Operations: Investment income—net a .21 .46 .27 .28 .21 Net realized and unrealized gain (loss) on investments .07 (.96) 2.66 2.90 (2.57) Total from Investment Operations .28 (.50) 2.93 3.18 (2.36) Distributions: Dividends from investment income-net (.63) (.43) (.51) (.07) (.33) Net asset value, end of period 18.00 18.35 19.28 16.86 13.75 Total Return (%) 1.38 (2.65) 17.74 23.15 (14.68) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.14 1.08 1.11 1.06 1.10 Ratio of net expenses to average net assets 1.14 1.08 1.11 1.06 1.10 Ratio of net investment income to average net assets 1.13 2.44 1.49 1.88 1.35 Portfolio Turnover Rate 32.28 44.96 48.07 45.03 56.20 Net Assets, end of period ($ x 1,000) 28,330 29,731 32,192 28,058 33,297 a Based on average shares outstanding. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 18.31 19.24 16.83 13.72 16.41 Investment Operations: Investment income—net a .17 .42 .23 .23 .17 Net realized and unrealized gain (loss) on investments .07 (.97) 2.65 2.90 (2.57) Total from Investment Operations .24 (.55) 2.88 3.13 (2.40) Distributions: Dividends from investment income-net (.58) (.38) (.47) (.02) (.29) Net asset value, end of period 17.97 18.31 19.24 16.83 13.72 Total Return (%) 1.17 (2.90) 17.43 22.83 (14.91) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.39 1.33 1.36 1.31 1.35 Ratio of net expenses to average net assets 1.39 1.33 1.36 1.31 1.35 Ratio of net investment income to average net assets .90 2.22 1.24 1.53 1.09 Portfolio Turnover Rate 32.28 44.96 48.07 45.03 56.20 Net Assets, end of period ($ x 1,000) 9,389 10,022 11,578 9,749 9,439 a Based on average shares outstanding. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: International Equity Portfolio (the “fund”) is a separate non-diversified series of Dreyfus Variable Investment Fund (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund’s investment objective is to seek capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 19 NOTES TO FINANCIAL STATEMENTS (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 20 used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund’s investments: 21 NOTES TO FINANCIAL STATEMENTS (continued) Level 1- Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3- Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 1,849,634 35,575,490 †† - Mutual Funds 360,220 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† - (29,830) - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized (depreciation) at period end. At December 31, 2014, $38,567,759 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments 22 in affiliated investment companies during the period ended December 31, 2015 were as follows: Affiliated Investment Company Value 12/31/2014 ($) Purchases ($) Sales ($) Value 12/31/2015($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 332,000 11,156,768 11,128,548 360,220 1.0 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. 23 NOTES TO FINANCIAL STATEMENTS (continued) At December 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $295,625, accumulated capital losses $9,474,709 and unrealized appreciation $2,636,150. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2015. If not applied, the carryover expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2015 and December 31, 2014 were as follows: ordinary income $1,320,034 and $931,560, respectively. During the period ended December 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency exchange gains and losses and passive foreign investment companies, the fund increased accumulated undistributed investment income-net by $176,394 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time 24 of borrowing. During the period ended December 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the fund's average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, the sub-investment advisory fee is payable monthly by Dreyfus, and is based upon the value of the fund’s average daily net assets, computed at the following rates: Average Net Assets 0 up to $100 million .35% $100 million up to $1 billion .30% $1 billion up to $1.5 billion .26% In excess of $1.5 billion .20% (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2015 , Service shares were charged $25,696 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and 25 NOTES TO FINANCIAL STATEMENTS (continued) redemptions. During the period ended December 31, 2015, the fund was charged $296 for transfer agency services and $21 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2015, the fund was charged $43,087 pursuant to the custody agreement. During the period ended December 31, 2015, the fund was charged $10,946 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $24,164, Distribution Plan fees $2,008, custodian fees $29,207, Chief Compliance Officer fees $2,647 and transfer agency fees $107. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended December 31, 2015, amounted to $12,733,850 and $14,639,789, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended December 31, 2015 is discussed below. 26 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at December 31, 2015: Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Proceeds ($) Value ($) Unrealized (Depreciation)($) Sales: UBS Japanese Yen, Expiring 3/16/2016 175,306,000 1,431,490 1,461,320 (29,830) Gross Unrealized Depreciation The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset 27 NOTES TO FINANCIAL STATEMENTS (continued) derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At December 31, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts - (29,830) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities - (29,830) Derivatives not subject to Master Agreements - - Total gross amount of assets and liabilities subject to Master Agreements - (29,830) The following table presents derivative liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of December 31, 2015: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) UBS (29,830) - - (29,830) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2015 : Average Market Value ($) Forward contracts 1,909,400 At December 31, 2015 , the cost of investments for federal income tax purposes was $35,141,692; accordingly, accumulated net unrealized appreciation on investments was $2,643,652, consisting of $6,004,510 gross unrealized appreciation and $3,360,858 gross unrealized depreciation. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Variable Investment Fund, International Equity Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Variable Investment Fund, International Equity Portfolio (one of the series comprising Dreyfus Variable Investment Fund) as of December 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Variable Investment Fund, International Equity Portfolio at December 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 11, 2016 29 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund’s foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby reports the following information regarding its fiscal year ended December 31, 2015: - the total amount of taxes paid to foreign countries was $82,165. - the total amount of income sourced from foreign countries was $997,805. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2015 calendar year with Form 1099-DIV which will be mailed in early 2016. 30 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (72) Board Member (2006) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 50 ————— David P. Feldman (76) Board Member (1994) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 36 ————— Ehud Houminer (75) Board Member (2006) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 60 ————— 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Lynn Martin (76) Board Member (2012) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 36 ————— Robin A. Melvin (52) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (76) Board Member (1990) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 36 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L. Toia, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 139 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015 Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management Division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. He is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. 33 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 164 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARI M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 62 investment companies (comprised of 160 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Distributor since 1997. 34 NOTES 35 NOTES 36 NOTES 37 For More Information Dreyfus Variable Investment Fund, International Equity Portfolio 200 Park Avenue New York, NY 10166 Investment Adviser The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Newton Capital Management Limited 160 Queen Victoria Street London, EC4V 4LA England Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Telephone 1-800-242-8671 or 1-800-346-3621 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Institutional Services Department E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0109AR1215 Dreyfus Variable Investment Fund, International Value Portfolio ANNUAL REPORT December 31, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 6 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Renewal of the Fund’s Investment Advisory Agreement 31 Board Members Information 35 Officers of the Fund 37 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Variable Investment Fund, International Value Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund, International Value Portfolio, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Mark A. Bogar, CFA, James A. Lydotes, CFA, and Andrew Leger, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Variable Investment Fund, International Value Portfolio’s Initial shares produced a total return of –2.72%, and its Service shares produced a total return of –2.98%. 1 This compares with a –0.81% return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE ® Index”), for the same period. 2 International equities generally declined during 2015 under pressure from falling commodity prices and slowing growth in China. The fund lagged its benchmark, mainly due to disappointing returns from a few holdings based in the United Kingdom, France, and Germany. The Fund’s Investment Approach The fund seeks long-term capital growth. To pursue this goal, the fund normally invests in stocks of foreign companies that we consider to be value companies. The fund may invest in companies of any size, and may also invest in companies located in emerging markets. Our investment approach is value-oriented and research-driven. When selecting stocks, we conduct extensive quantitative and fundamental research that emphasizes individual stock selection rather than economic and industry trends. We focus on how a stock is valued relative to its intrinsic worth based on traditional value measures, the company’s underlying business health as measured by return on assets and return on equity, and the presence of a catalyst that may trigger an increase in the stock price. Chinese Slowdown Trumped Central Bank Easing Plummeting global commodity prices and sluggish U.S. economic activity represented significant global economic headwinds in early 2015, but massive quantitative easing programs in Europe and Japan nonetheless provided a supportive backdrop for international equities. Lower interest rates in major overseas markets provided inexpensive capital for business operations and expansion, and declining currency values against the U.S. dollar created a more favorable environment for foreign companies competing with U.S. businesses. Consequently, international equities climbed during the spring and early summer, with strong performance from Japan and the better positioned European markets. Although many Asian and European countries continued to report encouraging economic developments through the end of the reporting period, stocks stumbled over the second half of the year. In late-June, contentious negotiations surrounding the Greek debt crisis injected renewed uncertainty into the market. Later in the summer, stocks plunged more severely when the Chinese central bank unexpectedly devaluated the country’s currency, exacerbating fears about slowing economic growth in the emerging markets. Despite a mild recovery in October, stock prices remained volatile through year-end, and the MSCI EAFE Index produced a negative total return for 2015 overall. 3 DISCUSSION OF FUND PERFORMANCE (continued) Security Selections Hampered Fund Returns Disappointing results in several individual holdings caused the fund to lag its benchmark. In the United Kingdom, general merchandise retailer Home Retail Group was hurt by a more competitive pricing environment and the prospect of rising labor costs, while global bank Standard Chartered was undermined by its exposure to the emerging markets. In France, food retailer Casino Guichard Perrachon suffered from exposure to a struggling Brazilian economy, while electric power provider Electricite de France declined under pressure from a government-orchestrated merger with the country’s struggling nuclear power company. In Germany, allegations of emissions equipment fraud proved damaging to automaker Volkswagen , Deutsche Bank was forced to raise capital unexpectedly, and electric utility E.ON faced a difficult pricing environment and weak demand. In contrast, stock selections in Italy performed relatively strongly. Oil refinery Saras benefited from lower input costs and rising domestic demand for gasoline, aerospace manufacturer Finmeccanica achieved significant milestones in a major corporate restructuring, and investment management firm ANIMA Holdings saw significant asset inflows from its Italian investor base. In Japan, East Japan Railway and electronics retailer Yamada Denki advanced in response to improvements in the underlying Japanese economy, while telecommunications provider Nitto Denko saw better trends in its wireless business, allowing the company to increase dividends and buy back shares. Finally, the fund’s relative results were bolstered by its underweighted exposure to Australian stocks, particularly in the hard-hit materials sector. Developed Markets Face Improving Prospects While slowing Chinese growth and rising short-term interest rates in the United States have continued to overhang global equity markets, we believe that several factors portend well for improved macroeconomic conditions in the coming year. These include a continued U.S. economic recovery, the stimulative effects of aggressively accommodative monetary policies in Europe and Japan, and the favorable impact of low oil prices on consumer spending. In light of these expectations, we recently have increased the fund’s exposure to consumer-related market sectors, while trimming positions in the energy and financials sectors. On a country basis, as of the end of the reporting period, the fund has mildly increased its exposure to France, Germany, the United Kingdom, and Japan, while remaining significantly underweighted in Australia. January 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging markets countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Variable Investment Fund, International Value Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 4 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through February 29, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE
